DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In light of the prior art, see U.S. Patent No. 4,387,879 (“Tauschinski”) uncovered during search it is held that catheter adapters (1) may be provided with blood control valves (3) which may be provided in conjunction with (Fig. 2) or without (Fig. 1) an activator/actuator (10) to assist in opening the valve. As such, the previous restriction required has been reconsidered. However, inasmuch as the instantly amended claims (see Clm. 1) include specific limitations which are not presented in consideration with the activator/actuator (see e.g. “wherein a proximal end of the blood control valve is distal to the side port” – exclusive to the configuration shown in Fig. 1D and not demonstrated to be considered in association with activator/actuators (see Fig. 2E-2F) the previously withdrawn claims are still considered withdrawn from examination. In the event that the independent claim is amended to once again be generic to adapters with and without actuators rejoinder of the restricted claims will be considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim(s) 2 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2, Applicant recites “the blood control valve is disposed proximal to the side port…” and separately “wherein the blood control valve does not allow air venting”. However, each of these two limitations is found to be contradictory to limitations presented in amended Claim 1 – specifically “the blood control valve is… configured to vent air when closed” and “wherein a proximal end of the blood control valve is distal to the side port”. It is believed that the pendency of Claim 2 was made in error and was intended to be canceled inasmuch as it is not understood how the limitations of Claim 2 and Claim 1 can be simultaneously present.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the 
Regarding Claim 3, it is not believed that this claim further limits Claim 1 inasmuch as the blood control valve is already established to allow air venting as well as be disposed distal to the side port (RE: “a proximal end of the blood control valve is distal to the side port”.
Regarding Claim 4, the blood control valve has already been established, by Claim 1, to allow air venting.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 4, 5, 7, 17, 18, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2013/0237925 (“Trainer”) – see also incorporation by reference of U.S. Publication No. 2011/0046570 in Trainer - in view of U.S. Publication No. 2013/0090608 (“Stout”) and U.S. Publication No. 2008/0200904 (“Cluff”)
	Regarding Claims 1, 3, 4, Trainer discloses a system (10see Fig. 9) for facilitating instrument delivery through a peripheral intravenous catheter, comprising:
	A catheter adapter (14) comprising an integrally formed body (see Fig. 9 – note the uniform cross-hatching between 26, 28, and 36 indicating a single-piece, integrally formed construction) having a proximal end (28), a distal end (26), and a lumen (i.e. the interior of the body) extending there through, the catheter adapter having a side port (36);
	A blood control valve (110) disposed in the lumen of the integrally formed body of the catheter adapter, wherein the blood control valve is disc shaped (see Fig. 9 – “disc” being defined as “a thin circular object” – see Merriam-Webster’s Online Dictionary),wherein a proximal end of the blood control valve is distal to the side port (see Fig. 9); and

	Trainer discloses the invention substantially as claimed except the blood control valve is “configured to vent air when closed”. However, Stout discloses a related catheter adapter (14) which likewise includes a blood control valve (50/200) – wherein the blood control valve can be configured to vent air when closed (see Abstract; Par. 34, 39, 52). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the catheter adapter of the invention of Trainer with a disc-shaped blood control valve which is configured to vent air when closed, as disclosed by Stout, in order prevent air pressure from building up in the adapter (see Background of the Invention, Stout).
	Trainer, as modified, discloses the invention substantially as claimed except that the device comprises “extension tube extending from the side port”. Trainer describes that the side port may be used to connect to medical fluid delivery devices, however “extension tubing” is not explicitly enumerated by Trainer. However, such tubing is notoriously well-known in the art. For example, Cluff discloses that such catheter adapters (10) can be provided with integrated extension tubing (16 – Fig. 1; Par. 52) to permit for operative connection to medical fluid delivery devices. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to modify the side port of Trainer to include integrated extension tubing, as disclosed by Cluff, such that the connection (30, 80) can be provided flexibly remote from the adapter 
	Regarding Claim 5, in the instant case Cluff  that such devices may comprise a Y-adapter (18 - Cluff) coupled to a proximal end of the extension tube (see Fig. 1 – Cluff), the Y-adapter having a first port (22) and a second port (24);
a needleless connector (24) coupled to the first port; and
wherein vent port (22) can be “replaced with another vascular access device such as an infusion set connection or another luer access device of port 24” (Par. 53).
It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the extension tubing of the modified invention of Trainer with a Y-site having two, needleless luer access devices (see 18, 24 - Cluff; see also 30,80 – Trainer), in order to permit a plurality of medical devices to be operatively connected to the side port to facilitate delivery and/or removal of a plurality of fluids to/from the body as needed.
Regarding Claim 7, Trainer discloses a needleless connector coupled to the proximal end of the catheter adapter (see Par. 41).
Regarding Claim 17, Trainer discloses a needle assembly (20) removably coupled to the proximal end of the catheter adapter (see generally Fig. 1), an introducer needle of the needle assembly extending through the blood control valve (see generally Fig. 1, 7 – see also Par. 17 and 18).

Regarding Claim 20, Trainer discloses a distal portion of the lumen is narrowed to provide a guide feature (see Fig. 8). 
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2013/0237925 (“Trainer”) – see also incorporation by reference of U.S. Publication No. 2011/0046570 in Trainer - in view of U.S. Publication No. 2013/0090608 (“Stout”) and U.S. Publication No. 2008/0200904 (“Cluff”) as applied above, and further in view of U.S. Publication No. 2013/0090607 (“McKinnon”).
Regarding Claim 6, Trainer, as modified, discloses the invention substantially as claimed except that the proximal end of the catheter adapter comprises a “cap” coupled thereto. However, such caps are notoriously well-known in the prior art. For example, McKinnon describes a related adapter (14) which likewise includes a proximal end (22, 26) wherein a cap (100) can be coupled thereto (Fig. 3) to obstruct the opening as needed. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the modified invention of Trainer with a cap coupled to the proximal end of the catheter adapter, as disclosed by McKinnon, in order to permit a user to selectively obstruct the proximal port of the catheter adapter when not in use.
Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2013/0237925 (“Trainer”) – see also incorporation by reference of U.S. Publication No. 2011/0046570 in Trainer - in view of U.S. Publication No. 2013/0090608 (“Stout”) and U.S. Publication No. 2008/0200904 (“Cluff”) as applied above, and further in view of U.S. Patent No. 4,387,879 (“Tauschinski”), U.S. Patent No. 5,860,962 (“Lewandowski”), and U.S. Patent No. 5,139,483 (“Ryan”).
Regarding Claim 8, Trainer discusses (see Par. 41, particularly via incorporation by reference of ‘570) an extension set (see 42, 40 – ‘570), the extension set comprising
a distal connector (42 – ‘470) coupled to the proximal end of the catheter adapter (Fig. 5 – ‘470) and tubing (40) disposed proximally thereto.
Trainer fails to disclose that the adapter (and distal connector) are the type wherein the distal connector comprises a cannula for penetrating the blood control valve, rather Trainer only discloses a “septum activator may also be located within the inner lumen” [emphasis added] (Par. 7). In the instant case Examiner notes that the prior art (see Tauschinski) establishes that it is known to provide catheter adapters (1) with blood control valves (3) with (Fig. 2) and without (Fig. 1 or 4) activators/actuators (10) for assisting in the opening of the valve (Col. 3, Ln. 4-32). As such, Examiner submits that the ordinary artisan would have reasonably recognized and considered configurations seeking to eliminate the activator (112) and rely upon other means for opening the valve.

Trainer discloses the invention substantially as claimed except that the tubing is further connected to a proximal connector upstream of the distal connector. However, such extension set tubing is notoriously well-known in the art. For example, Ryan discloses a related catheter device (90) and extension set (84) wherein the extension set comprises tubing (84) provided intermediate to a distal connector (80-2) and a proximal connector (82-1) for connection to additional medical devices such as 
Regarding Claim 9, as discussed above, Ryan discloses that the proximal connector may comprise a needleless connector (see e.g. 82-1 and/or 10).
Regarding Claim 10, the cannula, as provided to modify Trainer in view of Lewandowski is a blunt cannula (see 36) and may be constructed of plastic (see Col. 2, Ln. 1-27).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2013/0237925 (“Trainer”) – see also incorporation by reference of U.S. Publication No. 2011/0046570 in Trainer - in view of U.S. Publication No. 2013/0090608 (“Stout”), U.S. Publication No. 2008/0200904 (“Cluff”), U.S. Patent No. 4,387,879 (“Tauschinski”), U.S. Patent No. 5,860,962 (“Lewandowski”), and U.S. Patent No. 5,139,483 (“Ryan”) as applied above, and further in view of and further in view of U.S. Patent No. 4,058,121 (“Choksi”).
Regarding Claim 11, Trainer, as modified above, discloses the invention substantially as claimed except that the cannula comprises “a plurality of flushing windows”. Rather, in view of Lewandowski, only cannulas with a single distal opening .
Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2013/0237925 (“Trainer”) – see also incorporation by reference of U.S. Publication No. 2011/0046570 in Trainer - in view of U.S. Publication No. 2013/0090608 (“Stout”) and U.S. Publication No. 2008/0200904 (“Cluff”) as applied above, and further in view of U.S. Patent No. 5,139,483 (“Ryan”).
Regarding Claim 12, Trainer discloses that an extension set (Par. 41 – see 2011/0046570 incorporated by reference, element 40, 42 – Par. 24) may coupled to the proximal end of the catheter adapter, the extension set comprising:
a distal connector (see 42, ‘570) coupled to the proximal end of the catheter adapter, wherein the distal connector comprises a male luer (see Fig. 1, ‘570); and
tubing (40) disposed proximally of the distal connector.
Trainer discloses the invention substantially as claimed except that the tubing is further connected to a proximal connector upstream of the distal connector. However, 
Regarding Claim 13, as discussed above, Ryan discloses that the proximal connector may comprise a needleless connector (see e.g. 82-1 and/or 10).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2013/0237925 (“Trainer”) – see also incorporation by reference of U.S. Publication No. 2011/0046570 in Trainer - in view of U.S. Publication No. 2013/0090608 (“Stout”) and U.S. Publication No. 2008/0200904 (“Cluff”) as applied above, and further in view of U.S. Patent No. 4,387,879 (“Tauschinski”), U.S. Patent No. 5,860,962 (“Lewandowski”).
	Regarding Claim 15, Trainer discusses (see Par. 41, particularly via incorporation by reference of ‘570) an extension set (see 42, 40 – ‘570), the extension set comprising

Trainer fails to disclose that the adapter (and distal connector) are the type wherein the distal connector comprises a cannula for penetrating the blood control valve, rather Trainer only discloses a “septum activator may also be located within the inner lumen” [emphasis added] (Par. 7). In the instant case Examiner notes that the prior art (see Tauschinski) establishes that it is known to provide catheter adapters (1) with blood control valves (3) with (Fig. 2) and without (Fig. 1 or 4) activators/actuators (10) for assisting in the opening of the valve (Col. 3, Ln. 4-32). As such, Examiner submits that the ordinary artisan would have reasonably recognized and considered configurations seeking to eliminate the activator (112) and rely upon other means for opening the valve.
For example, Lewandowski discloses a related adapter (21) and blood control valve (33) wherein the blood control valve doesn’t rely upon an actuator/activator, but rather provides a distal connector (e.g. 20) comprising a male cannula/extension (33) which penetrates the blood control valve in response to the distal connector being coupled to the proximal end of the catheter adapter (see Fig. 6). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to eliminate the actuator/activator of the invention of Trainer, as disclosed by Tauchinski, in order to utilize connectors with integrated distal extensions/cannulas for opening the valve, as disclosed by Lewandowski, thereby simplifying construction of the device of Trainer by eliminate the manufacturing step of construction and inserting an .
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2013/0237925 (“Trainer”) – see also incorporation by reference of U.S. Publication No. 2011/0046570 in Trainer - in view of U.S. Publication No. 2013/0090608 (“Stout”), U.S. Publication No. 2008/0200904 (“Cluff”), and U.S. Patent No. 5,139,483 (“Ryan”) as applied above, and further in view of U.S. Publication No. 2012/0197200 (“Belson”).
Regarding Claim 16, Trainer, as modified, discloses the invention substantially as claimed except that the system further comprises an instrument delivery device. However, Belson discloses a related catheter adapter (105) which is likewise provided in operatively coupled connection with an extension set (110). Belson discloses that the distal fitting of the extension set may be provided with an instrument access port such that an instrument delivery device (22) can be coupled to the proximal end of the catheter adapter (via the extension set), wherein the instrument delivery device comprises an instrument (e.g. guidewire – 9) configured to be advanced distally through the catheter adapter. It would have been obvious for a person having ordinary skill in .


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        03/30/2022